Title: To Benjamin Franklin from Félix Vicq d’Azyr, 21 August 1779
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur
ce 21 aoust 1779.
J’ai l’honneur de Vous envoier le Volume que la societé Royale de Médecine Vient de Publier. Vous y trouverez, dans l’histoire, l’extrait d’un mémoire que Vous avez bien Voulu nous faire parvenir et dont l’auteur est M Perkins Médecin Resident à Boston.
Je suis aussi chargé de Vous faire remettre un Certain Nombre de Billets dont Vous disposerez Comme Vous le Jugerez à propos, pour la séance publique de la société R. de Médecine.
Cette assemblée aura lieu le mardi 31 de Ce mois à 4 heures et demie très précises non pas au collège Royal comme cydevant, mais au Louvre, pavillon de l infante place du Louvre. La société R. de médecine Vous y invite et Elle desire bien Vivement que Vous assistiez à Cette seance. J’ai été Chargé de Vous faire parvenir Son Vœu à Ce sujet.

J’ai L’honneur d’etre avec Respect Monsieur Votre trés humble et très obeissant serviteur.
Vicq D’AZYR
M franklin.
 
Notation: Vic D’azir Paris 21. aout 1779.
